Citation Nr: 9923426	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  91-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, including pulmonary sarcoidosis, tuberculosis, 
and bronchial asthma.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected acne.

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952 and from July 1956 to May 1975.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 1990 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's application to reopen a claim for 
service connection for a pulmonary condition and denied the 
claim for an increased rating for a service-connected skin 
condition.

In the Introduction portion of the Board's February 1995 
remand, it was noted that the Board remanded the claim in 
October 1991 for a dermatology examination and for the RO to 
address whether the veteran had submitted new and material 
evidence to reopen the claim of service connection for a 
pulmonary disability following an unappealed January 1977 RO 
decision denying service connection for "shortness of 
breath."  The Board further noted that the RO denied service 
connection for sarcoidosis in February 1987, and that the 
veteran did not timely perfect his appeal after initiating an 
appeal by filing a Notice of Disagreement.  It was found that 
the February 1987 decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a).  He attempted 
to reopen his claim for service connection a pulmonary 
condition in September 1988, and the RO addressed this issue 
on a de novo basis.  

In the February 1995 remand, the Board determined that the RO 
correctly handled this issue on a de novo basis because the 
current claim for service connection for a pulmonary disorder 
is broader than the claim for service connection for 
"shortness of breath" denied in 1977 and sarcoidosis denied 
by the RO in 1987.  It was also determined that the veteran 
would not be prejudiced because of the broad review of the 
entire claim and because he had an opportunity to address 
(and had addressed) the substantive issue of service 
connection for a pulmonary disorder.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993)

In the Board's February 1995 remand, it was noted that in his 
November 1990 substantive appeal, the veteran claimed 
entitlement to special monthly compensation on account of 
loss of use of a creative organ due to service-connected 
residuals of a right epididymectomy.  The matter was referred 
to the RO for the appropriate action since it had not been 
developed for appellate review.  It still has not been 
adjudicated, and is again referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's chronic bronchial asthma was caused by 
exposure to chemicals that occurred during an active period 
of service. 

3.  The veteran's acne is currently inactive, and is not 
productive of or comparable to exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for chronic bronchial 
asthma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 3.303, 3.304, 3.307, 3.309 (1998).

2.  The criteria for a compensable evaluation for acne have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.7, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, 7806 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Pulmonary Disability

Factual Background

The pre-induction examination report of October 1950, shows 
that the chest and lungs were normal.  At that time, the 
veteran reported a history of pneumonia that had been treated 
and cured, as well as shortness of breath and asthma.  There 
was a negative history of respiratory problems noted on a May 
1952 medical history report.  The chest and lungs were normal 
at the time of the veteran's discharge examination of 
November 1952.  When examined for enlistment in July 1956, 
the lungs and chest were normal, and a history of respiratory 
problems was not noted.  When examined in December 1958, the 
chest and lungs were normal.  The chest and lungs were normal 
on reenlistment examination of May 1965, and the medical 
history was negative for such problems.  The lungs and chest 
were normal at the time of the veteran's retirement 
examination.  It was noted that the veteran had lived with a 
cousin who had tuberculosis and that he had a positive TB 
Tine, but the x-rays were negative.  The veteran was treated 
for an upper respiratory infection in March 1967.  The 
examination and medical history noted at the time of 
examination in August 1966 were normal.  In November 1968, it 
was noted that the veteran had a positive Tine test in 1966, 
and the chest x-ray was considered to be within normal 
limits.   He was treated for bronchitis in January 1969. 

The record includes a report of a normal chest x-ray in 
October 1975.  VA and private records dated in the 1980s 
reflect the treatment and diagnosis of bronchial asthma, 
pulmonary sarcoidosis and bronchospasm.  According to the 
records, the diagnosis of sarcoidosis was made in 1981.  In a 
September 1980 record from Hospital Damas, the examiner noted 
that the veteran had asthmatic bronchitis that was probably 
of a viral and allergic etiology.  The diagnosis and 
treatment of chronic obstructive pulmonary disease was also 
noted in treatment records dated in 1987 and 1988.  In an 
October 1988 VA report, a ten-year history of bronchial 
asthma was reported.  

On VA examination of April 1996, it was noted that during 
service and for some time thereafter, the veteran worked as 
an x-ray technician.  The examination report reflects the 
following history: bronchopneumonia during service which was 
the first of several bouts of an upper respiratory infection; 
he was evaluated at a hospital in Denver, Colorado, but the 
records were lost; he worked 19 years during service as an x-
ray technician where he was in contact with irritant fumes 
originating with the processing of x-ray films; in the early 
1980s, perhaps in 1993, he developed asthma characterized by 
chest tightness, cough, wheezing and dyspnea; eventually 
diagnosed with sarcoidosis; has asthma attacks every six to 
eight months; and diagnosed with both asthma and sarcoidosis.  

The examiner diagnosed chronic obstructive pulmonary disease, 
which was specifically referred to as chronic bronchial 
asthma.  The examiner opined that the respiratory irritants 
of x-ray film processing chemicals were the principal factor 
in the chronic bronchial spastic problem the veteran 
presented.  

On VA examination of February 1998, the examiner diagnosed 
bronchial asthma and sarcoidosis stable.  When examined in 
June 1998, the VA examiner diagnosed chronic asthmatic 
bronchitis, and pulmonary sarcoidosis since 1981.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1998). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

Certain chronic diseases, including sarcoidosis and active 
tuberculosis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the record reflects a pre-service history of 
pneumonia upon service entrance, but the condition was 
described as cured.  During the ensuing years, flu-like and 
upper respiratory symptoms, probable pneumonia, positive skin 
tests for tuberculosis, bronchitis, and symptoms of chest 
pain are recorded in the record.  After service, evidence of 
pulmonary pathology exists, including diagnoses of 
sarcoidosis, bronchiospasm, bronchial asthma and chronic 
obstructive pulmonary disorder.

Here, the Board finds that service connection is not 
warranted for either tuberculosis or sarcoidosis.  The 
records do not demonstrate that the veteran was treated for 
sarcoidosis during service, and the from the references of 
record it appears that the first diagnosis of the condition 
was made approximately six years after the veteran's 
separation from service in 1975.  Also, the evidence of 
record is void of any medical opinions or commentary that any 
current manifestations of sarcoidosis are related to the 
veteran's service, or that the condition became manifest to a 
compensable degree within the year after his separation from 
service.  Although the records show that there were positive 
tests during service for tuberculosis and that the veteran 
had been exposed to the disease, he does not carry a current 
diagnosis of the disease.  Also, the records do not show that 
the positive tests indicated that he had active tuberculosis 
during or after service.  Therefore, service connection is 
not warranted for sarcoidosis or tuberculosis.  However, 
based on the collective evidence in this case and the opinion 
stated by the VA examiner in 1996, the Board finds that 
service connection is warranted for chronic obstructive 
pulmonary disorder defined as chronic bronchial asthma

The VA examiner was of the opinion that exposure to chemicals 
used in x-ray laboratories caused the veteran's current 
chronic bronchial asthma.  The record shows that the veteran 
was an x-ray technician during and after service.  Therefore, 
the initial exposure to such chemicals occurred during 
service and continued since that time.  Also, the record 
indicates that the veteran reported a history of asthma when 
he entered service.  Since the exposure to chemicals during 
service has been linked to a disability the veteran currently 
suffers from, the Board finds that service connection is 
warranted for chronic bronchial asthma. 

Entitlement to a Compensable Evaluation for Service-Connected 
Acne

Factual Background

In a statement from Dr. Hyman M. Gold, it was noted that the 
veteran was treated by Dr. Nathan B. Hirschfeld in April and 
May 1955 for complaints of a skin condition of the face and 
nose.  The condition was described as a spreading brownish 
pigmentation, and that it started on the nose during service.  
In a note dated that November, it was reported that the 
veteran had facial dermatitis.  On VA examination of December 
1955, the examiner observed brownish pigmentation that was 
blotchy and appeared on the veteran's nose, forehead and 
cheeks.  The examiner determined that the condition was a 
genetic characteristic. 

The service medical records reflect the diagnosis of acne 
vulgaris in April 1958.  The treatment records show that in 
the 1960s the veteran was treated for contact dermatitis, 
pseudofolliculitis, impetigo and acne.  When seen in January 
1969, it was noted that the veteran had skin rashes over his 
back, shoulder, and a small amount over the thighs. 

Treatment records dated in the 1970s show that the veteran 
continued to seek treatment for skin disorders.  A record 
dated in 1975 reflects the veteran's complaints of itching on 
his face and the diagnosis of old contact dermatitis 
sequelae.  Records dated in 1976 from Hospital Damas show 
that he complained of itching on his face with the use of 
medication, hyperpigmentation and acneiform lesions.  In an 
October 1975 VA examination report, the examiner reported 
diagnoses of dermatitis secondary to dye, and facial 
discoloration.  VA records dated in August 1978 reflect 
treatment for acne vulgaris. 

Service connection for acne was granted by rating action of 
October 1978.  The disability was rated as noncompensable.  

He was treated for a rash in November 1978, and for 
dermatitis medicamentosa in 1979.  In 1979, it was reported 
that the veteran had chloasma which was considered a possible 
side effect due to the use of hydroquinone.  On VA 
examination of June 1980, the examiner noted that there were 
pigmented patches on the veteran's face.  The examiner 
diagnosed post-inflammatory pigmentation.  Due to the 
duration of the pigmented areas, it would be very difficult 
to revert the skin to normal.  On VA examination of June 
1981, the examiner observed about three to four pigmented 
marks on the veteran's face.  The examiner diagnosed post-
inflammatory pigmentation which was probably aggravated by 
sunlight. 

In November 1982, the veteran testified during a personal 
hearing related to an appeal he filed regarding the matter of 
an increased rating.  The veteran recounted how some 
solutions fell into his face when he was working in the x-ray 
lab during service, as well as the subsequent development of 
a skin condition.  He has suffered from discoloration and 
continued to seek treatment for the condition.  Some of the 
treatments have made the condition worse.  

In November 1983, the Board denied the veteran's claim for a 
compensable rating for service-connected acne.  

In January 1984, it was noted that the veteran had tinea 
corporis on his back.  

On VA examination of February 1992, the examiner observed 
marked hyperpigmentation of the face, which was prominent on 
the cheeks.  The examiner also found scattered multiple 
freckles, junctional nevi on trunk and extremities.  There 
was no active acne.  The examiner reported an assessment of 
pigmentation of face.  Several other disorders were ruled 
out, but the examiner's writing is illegible.  

On VA examination of March 1993, the examiner noted the 
following: increased pigmentation of the skin exposed to sun; 
affected areas include the cheek, nose, and forehead in a 
diffuse form, as well as the chest and upper extremities, 
including the forearm; atrophy in the fingernails with 
longitudinal ridging; and pterygium of several fingernails.  
The examiner indicated that a photograph was not attached to 
show that the condition was disfiguring, and that comments 
regarding nervous manifestations were not applicable.  The 
examiner diagnosed skin pigmentation and nail atrophy, rule 
out Lichen planus versus post-inflammatory hyperpigmentation, 
and rule out PCT.

On VA examination of December 1995, the examiner commented 
that there was no evidence of acne.  There was no scarring.  
The examiner observed brownish spots on the face, forearm, 
trunk and legs.  There were hyperpigmented macules on the 
legs.  The examiner diagnosed melasma caused by sun exposure 
and hereditary trait, solar lentigo caused by sun exposure, 
and junctional nevi no relation to acne and male genetically 
determined.  The examiner pointed out that the veteran had 
acne in the past, but the condition was in remission.  



Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for acne, rated as 
noncompensable under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7806 (1998).  This Diagnostic Code (DC) 
contemplates eczema.  Since there is not a specific DC for 
acne, the veteran's disability is rated by analogy.  See 
38 C.F.R. § 4.20 (1998).  Under this DC, a noncompensable 
rating is assigned for the condition with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assigned for the 
condition with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  

Although the veteran's acne is on his face, which is an 
exposed area, the evidence does not show that the degree of 
disability warrants a compensable rating.  As stated in 
examination reports dated in the 1990s, the acne is not 
active.  On the most recent VA examination it was noted that 
the condition was in remission and there was no scarring.  
Here, the degree of disability does not approximate the 
criteria for a 10 percent rating under DC 7806, as far as 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  Therefore, there is not a 
question as to which of the evaluations should apply.  
38 C.F.R. § 4.7 (1998). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 7806, do not provide a basis 
to assign an evaluation higher than the noncompensable 
evaluation currently in effect.

The veteran's acne is on his face, therefore it can be argued 
that DC 7800 should be applied since it contemplates 
disfiguring scars of the head, face or neck.  A compensable 
evaluation of 10 percent is assigned for moderate scars that 
are disfiguring.  As noted in the most recent examination 
report, there was no scarring.  There are findings of 
hyperpigmented areas, but the discoloration has not been 
attributed to conditions other than the veteran's service-
connected acne.  Also, the examiner's finding that the 
condition was not active and that there was no scarring 
indicates that the veteran's acne is not comparable to or 
representative of the following: third or second degree burn 
scars (DCs 7801, 7802); superficial scars that are poorly 
nourished with repeated ulceration (DC 7803); scars that are 
superficial, tender and painful on objective demonstration 
(DC 7804); or scars which limit the function of the affected 
area (DC 7805).  Therefore, DC 7806 and the assigned rating 
adequately represent the disability and its degree.  

Here, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for his acne.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.




ORDER

Entitlement to service connection for chronic bronchial 
asthma has been established, and to this extent, the appeal 
is granted.  

Entitlement to an increased (compensable) evaluation for 
service-connected acne is not warranted, and to this extent, 
the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 


